Citation Nr: 0425781	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability. 

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for dental trauma. 

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for dizziness. 

8.  Entitlement to service connection for numbness in the 
arms and legs. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
March 1970 rating decision to which the veteran was notified 
in that month; this is the last final rating decision 
adjudicating this issue on any basis. 

2.  The evidence received since the March 1970 rating 
decision does not bear directly and substantially upon the 
issue of service connection for a back disability, nor is it, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the issue.

3.  There is no competent evidence of record linking a 
current disability associated with a bilateral shoulder, 
traumatic dental or eye disorder; hypertension; headaches, 
dizziness; or numbness in the arms and legs to any in-service 
event, pathology, or symptomatology.

CONCLUSIONS OF LAW

1.  The March 1970 rating decision denying entitlement to 
service connection for a back disability is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970). 

2.  Evidence received since the March 1970 rating decision 
wherein service connection for a back disability was denied 
is not new and material; thus, that claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).

3.  No bilateral shoulder, traumatic dental or chronic eye 
disorder; hypertension; headaches, dizziness; and numbness in 
the arms and legs were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini II, cited above, the Court 
stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.



In a March 2001 and April 2002 letters, the RO advised the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence, to include 
voluminous reports from the clinic at the facility where the 
veteran is incarcerated, was developed with respect to the 
veteran's claims, and that the SOC issued by the RO clarified 
what evidence would be required to reopen the claim for 
service connection for a back disability and for a grant of 
service connection for the disabilities claimed by the 
veteran to have been incurred during service.  While the 
Board has considered the request of the veteran to be 
scheduled for examinations by the VA, for the reasons 
described below, the need for examinations in this case is 
not demonstrated.  Further, the claims file reflects that the 
August 2002 SOC contained the new reasonable doubt and duty-
to-assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

A.  New and Material Evidence Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

With the above criteria in mind, the relevant facts and 
procedural history will be summarized.  The veteran 
originally filed a claim for service connection for a back 
disability in January 1970, and service connection for a back 
disability was initially denied by rating decision dated in 
March 1970.  The veteran was notified of the decision that 
month.  As the veteran did not perfect an appeal with respect 
to this rating decision within one year of receiving 
notification, the Board finds that the March 1970 rating 
decision became final under the law.  38 U.S.C.§ 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970). 


Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a) (2003)).  As the appellant's application to 
reopen was received prior to that date, in July 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

Summarizing the evidence available to the adjudicators at the 
time of the March 1970 rating decision, the service medical 
records reflect that the veteran was hospitalized for one 
week in December 1968 for a back injury sustained when he was 
purportedly "jumped" on a street and injured in a fight.  
Findings upon examination during this hospitalization 
included diffuse back and low abdominal tenderness, said to 
be muscular in nature.  X-rays of the lumbosacral spine at 
that time were negative.  The diagnosis was multiple 
contusions of the lumbosacral region.  Treatment consisted of 
a conservative program of bed rest, heat, and analgesics.  
Upon discharge, he was returned to duty on a 30-day limited 
duty profile, which listed the back disability as a possible 
lumbar compression fracture.  

Thereafter, an April 1969 physical therapy note indicated the 
veteran had a history of low back pain since the December 
1968 assault, which was described as an incident in which the 
veteran was kicked in the back.  This report noted that the 
December 1968 hospitalization did not reveal a fracture.  No 
radiation of pain to the lower extremities was described.  
Upon physical examination at that time, lumbar flexion was 
limited to 45 degrees with pain on extremes of motion.  
Lumbar rotation and extension were within normal limits.  A 
spasm was present in the left lumbar paraspinal muscles, and 
those muscles were tender to palpation.  Straight leg raising 
was to 70 degrees.  Reflexes, sensation, and strength in the 
lower extremities were normal.  The veteran was observed to 
walk with a list, which was said to worsen during the course 
of the examination.  The impression prior to X-rays was 
lumbosacral strain.  The AP, lateral, and lumbosacral view X-
rays were negative, but right and left oblique X-rays 
revealed a mild scoliosis involving the lumbar spine, with 
convexity to the left.  The disc spaces were well maintained, 
with no evidence of spondylolyis or spondylolisthesis.  

Upon evaluation later in April 1969, the veteran complained 
about recurrent back pain.  The examiner interpreted the 
actions of the veteran during this evaluation as representing 
exaggeration of symptomatology.  The physical examination at 
that time revealed some limitation of motion and a spasm, but 
no significant objective findings.  No further evidence of 
back pain or treatment was demonstrated thereafter during 
service, and the December 1969 separation examination did not 
reflect any disability of the back.  In denying the claim for 
service connection in March 1970, the adjudicators made 
reference to the fact the veteran served from April 1969 to 
December 1969 without any back complaints, and also cited the 
negative separation examination. 

Evidence added to the claims file since the March 1970 rating 
decision consists almost entirely of treatment reports 
records dated from 1995 to 2001, from the medical clinic at 
the correctional facility in which the veteran has been 
incarcerated.  These records reflect complaints of back pain, 
with diagnoses to include multi-joint arthritis.  X-rays 
dated in October 1995 from the High Plains Radiological 
Association noted a loss of the normal lumbar lordosis which 
was suggestive of a spasm.  Additional X-rays of the 
lumbosacral spine from the Texas Tech University Health 
Sciences Center in August 1999 were negative.  None of the 
additional evidence contains any competent medical findings 
or opinions linking a current back disability to service. 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a back disability.  While 
the additional clinical reports from the prison clinic and 
private medical facilities constitute new evidence, in that 
they were not of record at the time of the previous final 
decision, they are not material because they do not bear 
directly and substantially on the issue at hand; namely, 
whether there is a relationship between a current back 
disability and service.  Hickson, supra.  As for the 
voluminous statements submitted by the veteran, he is not 
deemed competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  Thus, 
even if new, these statements are not material to the issue 
before the Board.  

In short, the Board finds that the evidence received 
subsequent to the March 1970 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

B.  Service Connection Claims

Review of the service medical records reveals that, in 
addition to the treatment for a back injury (discussed in the 
previous section, above) the veteran underwent a cardiology 
evaluation in April 1969.  At that time, he reported having a 
"weak heart" as a child, which was noted to apparently be a 
reference to a heart murmur shown prior to service in 1966.  
The veteran reported no pre-service treatment for a heart 
disability, or any restrictions in his activities resulting 
from a heart disability.  Upon examination at that time, 
blood pressure was recorded at 122/88 and the veteran's pulse 
was recorded at 78.  No significant objective findings were 
demonstrated, and the impression was of a functional heart 
murmur with no organic heart disease.  Thereafter, an August 
1969 report reflects cleansing of the right eye after redness 
was observed in this eye following exposure to dust.  

The December 1969 separation was entirely negative for any 
disabilities.  Blood pressure at that time was recorded at 
114/68 and the pulse was 60.  A Report of Medical History at 
that time included reference to the following:  a rash; a 
head injury with no seqeulae; an occasional sore throat; 
occasional dizzy spells; shortness of breath (it was noted 
that the veteran was a smoker); leg cramps; occasional chest 
pain; right knee pain; sleeping difficulties; excess worry, 
and a nervous problem.  The boxes on this document indicating 
a history of eye trouble; broken bones; coughed up blood; 
recent gain or loss of weight; back trouble; and foot trouble 
were also checked in the affirmative.

The post-service evidence includes the aforementioned prison 
clinic treatment records, noting dry eyes, keratitis, and 
photophobia.  Treatment including affording the veteran an 
eye patch, darkened glasses, and artificial tears.  As noted 
above, multi-joint arthritis was also diagnosed, with the 
prison clinic reports noting complaints of pain, in addition 
to that previously described, in the back, in the neck, 
shoulders, arms, hips, knees, and feet.  X-rays of the 
shoulders from the High Plains clinic in September 1995 were 
negative, and a chest X-ray conducted in the prison clinic in 
August 1995 showed no acute cardiopulmonary process and a 
normal heart.  A January 1998 electrocardiogram was negative.  
Reference in these reports is also made to rashes, to include 
tinea pedis with calluses; hypertension, for which medication 
has been prescribed; upper respiratory complaints; and Bell's 
palsy.  Some reports reflect what was felt by examiners to be 
malingering or exaggeration of symptoms by the veteran.

Turning to an analysis of the veteran's service connection 
claims, the only reference in the service medical records to 
any of the disorders for which service connection is claimed 
is an isolated record showing redness in the right eye in 
August 1969 following exposure to dust.  No treatment for an 
eye disorder was shown thereafter during service, and the 
separation examination did not reflect an eye disorder.  The 
first reference to any eye disorder was demonstrated on the 
prison clinic reports summarized above, over 25 years after 
separation from service.  There is no competent medical 
evidence to establish chronicity or continuity of 
symptomatology for an eye disability over these many years 
since the veteran left service.  Given these facts, it would 
not be reasonable to relate an eye disability shown at a time 
so remote from service to claimed in-service symptomatology 
or pathology.  

With regard to the other disabilities at issue, while 
hypertension is currently demonstrated, this condition was 
not shown during service, and there is otherwise no competent 
evidence linking hypertension to service.  Similarly, 
although the prison clinic reports demonstrate treatment for 
shoulder pain and a diagnosis of multi-joint arthritis, 
evidence of treatment for a shoulder disability is not shown 
during service, and there is no clinical evidence linking a 
current shoulder disability to service.  The post-service 
medical evidence does not reveal any evidence of a current 
disability associated with a traumatic dental disorder, eye 
disorder, headaches, dizziness, or numbness in the arms and 
legs.

Thus, as there must be current disability resulting from the 
condition or injury for which service connection is claimed, 
service connection for a traumatic dental disorder, eye 
disorder, headaches, dizziness, and numbness in the arms and 
legs cannot be granted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board notes parenthetically that, even if we 
were to concede current disability associated with any of 
these disorders, there is nonetheless no competent medical 
evidence linking a current disability associated with these 
disorders to service, thereby precluding a grant of service 
connection.  Hickson, supra.  

The Board notes that it has carefully considered the 
contentions of the veteran asserting a claimed etiological 
nexus between current disability associated with the 
disorders at issue and service.  The probative value of the 
positive evidence represented by these lay assertions, 
however, is simply outweighed by that of the more objective 
negative evidence cited above, as the veteran is not 
professionally competent to provide an opinion as to the 
etiology of the disorders or conditions for which he is 
claiming service connection.  See Routen, Espiritu, supra.  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claims for service 
connection for the disorders at issue must be denied.  
Gilbert, 1 Vet. App. at 49.

Finally, the Board has considered the veteran's request to be 
examined by VA.  In this regard, the U.S. Court of Appeals 
for the Federal Circuit has upheld the statutory provision 
requiring VA to obtain a medical examination or medical 
opinion only when the record indicates the disability may be 
related to active service but does not contain sufficient 
medical evidence to decide the claim.  In other words, the 
claimant is required to show some causal connection between 
the veteran's military service and the claimed disability.  
See Wells v. Principi, 326 F.3d 1381 (2003).

Although a VA medical opinion was not obtained in this case, 
as indicated above, there is no probative evidence suggesting 
that there is a causal connection between any of the claimed 
disorders and the veteran's active military service.  For 
this reason, the Board finds that a VA medical examination or 
medical opinion is not necessary for an adequate decision, 
and the veteran is not prejudiced by the Board's adjudication 
herein.  See Conway, supra.


ORDER

New and material evidence having not been received, the claim 
for service for a back disability is not reopened, and is 
denied.  

Entitlement to service connection for a bilateral shoulder 
disability is denied. 

Entitlement to service connection for dental trauma is 
denied. 

Entitlement to service connection for an eye disorder is 
denied. 

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for dizziness is denied. 

Entitlement to service connection for numbness in the arms 
and legs is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



